DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 5 November 2020.  In the amendment, claims 1, 4, 5, 7-9, 11-13, and 15-18 are amended.  All claim objections and 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies on a new grounds of rejection of Tokarchuk (WO 2016/201123) in view of Martin (US 20130267969) and Tokarchuk in view of Martin in further view of Meade (US 2018/0242967), as seen below in the 35 U.S.C. § 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokarchuk et al. (WO 2016/201123), hereinafter Tokarchuk, in view of Martin et al. (US 2013/0267969), hereinafter Martin.
Citations for Tokarchuk are taken from the US filed application (US 2018/0153632).
	Regarding claim 1, Tokarchuk discloses a method for adjusting the operation of a surgical instrument (Fig. 15) using machine learning in a surgical suite (Para. [0093], machine learning is used), wherein said method comprises: gathering data from the surgical instrument during a surgical procedure (Para. [0091], image, kinematic, and system state information is gathered from surgical instrument via camera and processor); analyzing the gathered data to determine an appropriate operational adjustment of a control motion of the surgical instrument (Para. [0092]-[0094], images gathered are analyzed to determine if the surgical instrument is working appropriately; system is adjusted if surgical adjustments need to be made), wherein the control motion is configured to actuate the surgical instrument to advance the surgical instrument through a stroke (Para. [0094], indicates surgical adjustments of control motions can include instrument actuation or motion, and any movement of the surgical instrument would be 
	Tokarchuk discloses the invention essentially as claimed as discussed above, including performing the method with a surgical instrument that can have a variety of control motions (Para. [0094]). However, Tokarchuk does not expressly disclose that the surgical instrument is a surgical suturing instrument comprising a suturing needle and a control motion configured to actuate the surgical suturing instrument.
	Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) during a surgical procedure (Fig. 5A-5H), wherein the surgical suturing procedure includes the use of the surgical suturing instrument (Fig. 5A-5H) comprising a suturing needle (50) configured to be mechanically advanced through a suturing stroke (suturing stroke is full range of motion of suturing needle); wherein a control motion of the suturing instrument is configured to actuate the surgical suturing instrument to advance the suturing needle through the suturing stroke (Fig. 5A-5H, shows actuation of suturing instrument to advance suturing needle through tissue which would be a full stroke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tokarchuk to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).

Regarding claim 3, modified Tokarchuk discloses the surgical suturing instrument attached to a surgical robot (Tokarchuk: Para. [0002], surgical instrument with a robot-assisted surgical system) and configured to be operated manually by a clinician (Tokarchuk: Para. [0091], embodiment of Fig. 15 uses system 10 which indicates system includes surgeon’s console for use by a surgeon Para. [0045]).
Regarding claim 4, modified Tokarchuk discloses adjusting the control motion of the surgical suturing instrument comprises adjusting a length of the suturing stroke of the suturing needle (Martin: control motion is seen in Fig. 5A-5H; Tokarchuk: Para. [0094], adjusts control motion by avoiding collision with another instrument which would change length of suturing stroke).
Regarding claim 5, modified Tokarchuk discloses adjusting the control motion of the surgical suturing instrument comprises adjusting a speed of the suturing stroke of the suturing needle (Martin: control motion is seen in Fig. 5A-5H; Tokarchuk: Para. [0094], can adjust instrument motions such as limiting rate of speed).
Modified Tokarchuk discloses the invention essentially as claimed as discussed above including adjusting the control motion of the surgical suturing instrument.  However, modified Tokarchuk does not disclose a power control program with a limp mode.
Regarding claim 7 and 15, Martin teaches adjusting a power control program (2010) of a surgical robot to which the surgical suturing instrument is attached in a limp mode (Para. [0098], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Tokarchuk to include placing a power control program as taught by Martin to facilitate remote use of the surgical suturing instrument and the surgical robot (Para. [0098], [0099]).
Regarding claim 9, Tokarchuk discloses a method for adjusting the control parameters of a surgical instrument using a surgical hub (Fig. 15), wherein said method comprises: gathering data from the surgical instrument during a surgical procedure (Para. [0091], image, kinematic, and system state information is gathered from surgical instrument via camera and processor); evaluating the gathered data to determine an appropriate operational adjustment of a control motion of the surgical instrument (Para. [0092]-[0094], images gathered are analyzed to determine if the surgical instrument is working appropriately; system is adjusted if surgical adjustments need to be made), wherein the control motion is configured to actuate the surgical instrument to advance the surgical instrument through a stroke (Para. [0094], indicates surgical adjustments of control motions can include instrument actuation or motion, and any movement of the surgical instrument would be considered a stroke); operating the surgical suturing instrument (Para. [0090], surgical instrument is operated during entire procedure); monitoring the control motion of the surgical instrument (Para. [0091], control motion is monitored by receiving motion picture image information); determining if the control motion of the surgical instrument needs to be adjusted based on the evaluated data (Para. [0093]-[0094], system determines if image, kinematics, and system state data and rules information matches therefore making a determination on a need for adjustment) and adjusting the control motion of the 
	Tokarchuk discloses the invention essentially as claimed as discussed above, including performing the method with a surgical instrument that can have a variety of control motions (Para. [0094]). However, Tokarchuk does not expressly disclose that the surgical instrument is a surgical suturing instrument comprising a suturing needle and a control motion configured to actuate the surgical suturing instrument.
	Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) during a surgical procedure (Fig. 5A-5H), wherein the surgical suturing procedure includes the use of the surgical suturing instrument (Fig. 5A-5H) comprising a suturing needle (50) configured to be mechanically advanced through a suturing stroke (suturing stroke is full range of motion of suturing needle); wherein a control motion of the suturing instrument is configured to actuate the surgical suturing instrument to advance the suturing needle through the suturing stroke (Fig. 5A-5H, shows actuation of suturing instrument to advance suturing needle through tissue which would be a full stroke).
Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) comprising a suturing needle (50) configured to be mechanically advanced through a suturing stroke (suturing stroke is full range of motion of suturing needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tokarchuk to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow 
Regarding claim 10, modified Barral discloses gathering data comprises storing data in a surgical hub system (Tokarchuk: Para. [0092], storage 1512 stores image signature information, kinematics signature information, and system actuation state information).
Modified Tokarchuk discloses the invention essentially as claimed as discussed above including adjusting the control motion of the surgical suturing instrument.  However, modified Tokarchuk does not disclose a power control program and a motor.
Regarding claim 11, Martin teaches adjusting a power control program (2010) configured to operate a motor (28; Para. [0098], [0099], control system operates device therefore operates motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Tokarchuk to include adjusting a power control program that operates a motor as taught by Martin to facilitate remote use of the surgical suturing instrument and the surgical robot (Para. [0098], [0099]).
Regarding claim 12, modified Tokarchuk discloses wherein the adjustment comprises changing the length of the suturing stroke of the suturing needle (Martin: control motion is seen in Fig. 5A-5H; Tokarchuk: Para. [0094], adjusts control motion by avoiding collision with another instrument which would change length of suturing stroke).
Regarding claim 13, modified Tokarchuk discloses adjusting the control motion of the surgical suturing instrument comprises adjusting a speed of the suturing stroke of the suturing needle (Martin: control motion is seen in Fig. 5A-5H; Tokarchuk: Para. [0094], can adjust instrument motions such as limiting rate of speed).
.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokarchuk in view of Martin in further view of Barral et al. (US 2018/0065248), hereinafter Barral ‘248).
Modified Tokarchuk discloses the invention essentially as claimed as discussed above regarding claims 1 and 9.  However, modified Tokarchuk does not disclose accessing existing information based on previous operations.
Regarding claims 8 and 16, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Tokarchuk to include accessing existing information from previous operations as taught by Barral ‘248 because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Para. [0022], lines 21-25).

Claims 6, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokarchuk in view of Martin in further view of Meade (US 2018/0242967).
Regarding claims 6 and 14, modified Tokarchuk further discloses using motion picture images to detect a parameter of the surgical instrument during an instrument stroke for position adjustment (Tokarchuk: Para. [0090]-[0094]). However, modified Tokarchuk does not expressly disclose that these cameras are connected to a detection circuit.
	Meade, in the same art of robotically controlled surgical instruments, teaches a needle position detection circuit (Para. [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera imaging of modified Tokarchuk to include a needle detection circuit as taught by Meade to allow the user to be aware when the needle is positioned at a predetermined location in the needle track (Para. [0021]).
Regarding claim 18, Tokarchuk discloses a method for adjusting the control motion of a surgical system using a surgical hub (Fig. 15), wherein said method comprises: evaluating data originating from the surgical instrument and the surgical hub (Para. [0092]-[0094], images gathered are analyzed to determine if the surgical instrument is working appropriately); determining if the control motion of the surgical system needs to be adjusted based on the evaluated data (Para. [0093]-[0094], system determines if image, kinematics, and system state data and rules information matches therefore making a determination on a need for adjustment) and adjusting the control motion of the surgical instrument (Para. [0094], adjusting control motion includes avoiding collision, and adjusting motion parameters, like speed).
Tokarchuk discloses the invention essentially as claimed as discussed above including performing the method using a control motion of a surgical instrument (Para. [0013], lines 4-8).  
	Martin, in the same art of robotically controlled surgical instruments (Para. [0195]), teaches a suturing system (10) comprising an end effector (200) and a firing system (530) comprising a motor (Para. [0102], lines 16-19), wherein the end effector comprises a needle track (opening between 224 and 234), a needle (50) comprising suturing material (60) attached thereto, wherein the needle is configured to be guided by the needle track (Fig. 2A-2C shows needle guided through track between 224 and 234), wherein the firing system is configured to apply firing control motions to the needle to advance the needle through a firing stroke to suture tissue with the suturing material (Para. [0113], drive assembly moves needle to suture tissue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tokarchuk to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).
Tokarchuk further discloses using motion picture images to detect a parameter of the surgical instrument during an instrument stroke for position adjustment (Tokarchuk: Para. [0090]-[0094]). However, modified Tokarchuk does not expressly disclose that these cameras are connected to a detection circuit.
	Meade, in the same art of robotically controlled surgical instruments, teaches a needle detection circuit (Para. [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection sensors of modified Barral to include a 
Regarding claim 19, modified Tokarchuk discloses the surgical suturing system is attached to a surgical robot (Tokarchuk: Para. [0002], surgical instrument with a robot-assisted surgical system) and is configured to be operated manually by a clinician (Tokarchuk: Para. [0091], embodiment of Fig. 15 uses system 10 which indicates system includes surgeon’s console for use by a surgeon Para. [0045]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokarchuk in view of Martin in further view of Meade in further view of Barral ‘248.
Modified Tokarchuk discloses the invention essentially as claimed as discussed above regarding claims 18.  However, modified Tokarchuk does not disclose accessing existing information based on previous operations.
Regarding claim 20, Barral ‘248, in the same art of robotically controlled surgical instruments, teaches accessing existing information based on previous operations (Para. [0022], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Tokarchuk to include accessing existing information from previous operations as taught by Barral ‘248 because this would allow a surgeon to be warned of potential errors based on previously gathered behaviors (Para. [0022], lines 21-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,155 in view of Martin.
 Regarding claims 1-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a clip applier where the instant application performs the method with a surgical suturing instrument.
	Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) comprising a suturing needle (50) configured to be mechanically advanced through a control motion that is a suturing stroke (suturing stroke is full range of motion of suturing needle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/172,248 in view of Martin.
 Regarding claims 1-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a surgical suturing instrument.
Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) comprising a suturing needle (50) configured to be mechanically advanced through a control motion that is a suturing stroke (suturing stroke is full range of motion of suturing needle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/234,707 in view of Martin.

Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) comprising a suturing needle (50) configured to be mechanically advanced through a control motion that is a suturing stroke (suturing stroke is full range of motion of suturing needle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-6, 8-10, 14, 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 14, 16, 19, and 21 of copending Application No. 16/172,198 in view of Martin.
 Regarding claims 1, 2, 4-6, 8-10, 14, 16, 18, and 20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical dissecting instrument where the instant application performs the method with a surgical suturing instrument.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copending application to be used with a surgical suturing instrument as taught by Martin because a robot with a suturing instrument would allow a user to close an opening or suture two tissue layers together during a surgery (Para. [0002], lines 1-4).
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/172,303 in view of Martin.
 Regarding claims 1-5, 8-13, and 17 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a clip applier where the instant application performs the method with a surgical suturing instrument.
Martin, in the same art of robotically controlled surgical instruments (Para. [0048]), teaches using a surgical suturing instrument (10) comprising a suturing needle (50) configured to be mechanically advanced through a control motion that is a suturing stroke (suturing stroke is full range of motion of suturing needle).
.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/            Examiner, Art Unit 3771                                                                                                                                                                                            
/KATHERINE M SHI/            Primary Examiner, Art Unit 3771